Citation Nr: 0807745	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  96-23 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for complex regional 
pain syndrome, left lower extremity, to include as secondary 
to service-connected hallux valgus of the left foot.

2.  Entitlement to an effective date earlier than January 2, 
1991, for the grant of service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to January 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1996 and January 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

The Board previously adjudicated the veteran's claim for an 
earlier effective date for service connection for PTSD in 
July 2005.  The claim was denied.  

The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
The veteran's attorney and VA's General Counsel filed a Joint 
Motion requesting that the Court vacate the Board's decision.  
The Joint Motion also requested that the Court remand the 
case to the Board for further development and re-adjudication 
in accordance with the directives of the February 2007 Joint 
Motion.  

The Court granted the Joint Motion in March 2007 and returned 
the case to the Board.

The Board wrote to the veteran's attorney in April 2007.  The 
veteran was advised that the case was returned to the Board 
by the Court.  He was further advised that he had 90 days to 
submit additional evidence or argument in support of his 
claim.  

The veteran's attorney submitted a response in June 2007.  He 
attached a copy of the Joint Motion, and a duplicate copy of 
a medical statement that had been previously considered.  

The veteran's attorney also submitted additional medical 
evidence to support the claim for service connection for 
complex regional pain disorder of the left lower extremity in 
December 2007.  The veteran did not waive consideration of 
the evidence by the agency of original jurisdiction (AOJ).  
See 38 C.F.R. § 20.1304 (2007).  However, in light of the 
Board's decision to grant service connection for that issue, 
a remand for consideration by the AOJ will not be necessary.  
See 38 C.F.R. § 20.1304(c).

There is an additional issue to be addressed.  The veteran 
was granted service connection for reflex sympathetic 
dystrophy (RSD) of the right foot as secondary to service-
connected post-operative right hallux valgus in March 1997.  
He was assigned a 10 percent disability evaluation that was 
later increased to 30 percent.  The veteran submitted a 
notice of disagreement (NOD) with the disability evaluation 
that was received at the RO in April [sic] 1997.  No 
statement of the case (SOC) was issued at that time.

The Board remanded the veteran's PTSD earlier effective date 
issue for further development in August 2004.  The Board also 
acknowledged the above procedural posture of the evaluation 
for the RSD disability and that the veteran was owed an SOC.  
The RO was directed to issue the veteran an SOC and to advise 
him of the applicable time period for perfecting an appeal in 
regard to this issue.

The RO issued the appropriate SOC in February 2005.  The 
transmittal letter informed the veteran that he had 60 days 
from the date of the letter, or the remainder of the one year 
period from the date of the action on appeal.  In this case, 
the veteran had 60 days to perfect his appeal as he was 
appealing the rating decision from 1997 and the one year 
period had passed.  The veteran did not submit an appeal.

The Board wrote to the veteran and advised him that the Board 
had reviewed the issue and was going to consider whether he 
had filed a timely substantive appeal in October 2007.  The 
veteran was advised of the possible outcomes, to include 
dismissal of an appeal, if the Board concluded that he had 
not perfected a timely appeal.  The veteran was given 60 days 
to respond to the letter.

The veteran's attorney responded in November 2007.  The 
veteran's attorney acknowledged that the veteran had not 
submitted a VA Form 9 in regard to the issue of a higher 
evaluation for RSD of the right foot.  

The Board notes that a substantive appeal does not have to be 
submitted on a VA Form 9 and can be accomplished through 
other writings.  38 C.F.R. § 20.202 (2007).  However, in this 
case, there is no evidence that the veteran submitted any 
writing that could be construed as a timely appeal in regard 
to a higher evaluation for RSD of the right foot.  

The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely NOD to a rating decision 
denying the benefit sought, and a timely substantive appeal.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2007); 
Roy v. Brown, 5 Vet. App. 554 (1993).  As the evidence of 
record does not show that the veteran perfected a timely 
appeal of the issue of a higher evaluation for RSD of the 
right foot, the Board does not have jurisdiction over this 
issue.


FINDINGS OF FACT

1.  The veteran had surgery for his hallux valgus in service 
and multiple surgeries related to his disability after 
service.

2.  The veteran is service-connected for postoperative left 
hallux valgus.

3.  The veteran's complex regional pain disorder of the left 
lower extremity was caused by treatment provided for his 
service-connected left hallux valgus.

4.  The veteran's initial claim for service connection for a 
nervous condition was denied in December 1968.  He was 
provided notice that same month.  He did not perfect an 
appeal.

5.  The veteran attempted to reopen his claim for service 
connection for a nervous disorder in September 1970.  The RO 
denied the claim in April 1971.  The veteran appealed and the 
Board affirmed the denial in June 1972.  

6.  The veteran attempted to reopen his claim for service 
connection for a nervous disorder in January 1973.  The claim 
was denied in March 1973 with notice provided in April 1973.  
The veteran did not perfect an appeal.

7.  The veteran submitted another request to reopen his claim 
for service connection for a nervous disorder, to include as 
being aggravated by his service-connected bilateral foot 
disability, in April 1973.  

8.  A VA discharge summary, dated in April 1990, was treated 
as an attempt to reopen the veteran's claim for service 
connection for a nervous disorder.  The RO denied the claim 
in July 1990.  This decision also represented a denial of the 
claim from April 1973.  Notice of the rating action was 
provided in August 1990.  The veteran did not perfect an 
appeal.

9.  The veteran submitted a claim for service connection for 
PTSD that was received at the RO on November 15, 1991.

10.  Service connection for PTSD was established by way of a 
Board decision dated in December 1995.  The RO implemented 
the Board decision in February 1996.  An effective date of 
September 6, 1991, based on inpatient treatment for PTSD, was 
established.

11.  The veteran's effective date for service connection was 
later established as January 2, 1991, based on an outpatient 
treatment record.

12.  The grant of service connection for PTSD was not based 
on the addition of any service department record.

13.  The evidence of records supports a grant of an effective 
date of one year earlier under 38 C.F.R. § 3.114.

CONCLUSIONS OF LAW

1.  Complex regional pain disorder of the left lower 
extremity is proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.310 (2007).

2.  The criteria for the assignment of an effective date of 
January 2, 1990 for service connection for PTSD have been 
met.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. §§ 
3.156, 3.400 (2006); 38 C.F.R. §§ 3.114, 3.156, 3.157, 3.400 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  In addition, 
certain chronic diseases, including organic diseases of the 
nervous system, may be presumed to have been incurred during 
service if the disorder becomes manifest to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).

The law also provides that service connection may be granted 
for a disability if it is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  Also, when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The Board notes that the regulation addressing service 
connection for disabilities on a secondary basis, 38 C.F.R. 
§ 3.310, was amended in September 2006.  See 71 Fed. Reg. 
52,744-52,747 (Sept. 7, 2006), effective October 10, 2006.  
The change was made to conform VA regulations to decisions 
from the Court, specifically Allen.  Section 3.310(a) 
addressed whether a service connected disability was the 
cause of a secondary disability.  The Allen decision provides 
for consideration of whether a service connected disability 
aggravates a nonservice connected disability.  The change in 
regulations includes the holding from Allen in a new section, 
38 C.F.R. § 3.310(b) (2007).  

The veteran's service medical records (SMRs) show that he had 
an osteotomy of the left great toe in 1963.  The veteran was 
granted service connection for postoperative symptomatic left 
hallux valgus in December 1968.  He was assigned the maximum 
schedular disability evaluation of 10 percent at that time.  
The 10 percent evaluation has remained in effect to the 
present.

The Board notes that hallux valgus is defined as the 
angulation of the great toe away from the midline of the body 
(toward the other toes) and can be caused by bunions.  Verdon 
v. Brown, 8 Vet. App. 529, 530 (1996).

Evidence of record shows that the veteran has undergone 
additional surgeries on his left hallux valgus, other toes on 
the foot, and the left foot itself.  The surgeries took place 
in 1971, 1982-1988, and 1990.  The veteran received temporary 
100 percent disability evaluations for convalescence 
following the surgeries.  See 38 C.F.R. § 4.30.

The veteran submitted a claim for nerve damage of the left 
lower extremity as secondary to his service-connected left 
hallux valgus in February 2005.  He reported having received 
treatment from K. C. Fischer, M.D., and that the necessary 
evidence to support his claim could be obtained from Dr. 
Fischer.

The RO received treatment records from Dr. Fischer for the 
period from January 2003 to November 2004.  In January 2003 , 
he noted that he had evaluated the veteran for right peroneal 
and posterior tibial neuropathies after foot surgery with 
secondary RSD in 1998.  In January 2004, Dr. Fischer said 
that the veteran was in his care for known complex regional 
pain disorder, type 1, in the right lower extremity.  He said 
the veteran had recently developed left lower extremity 
involvement as well.  The veteran was also noted to have 
lumbar radiculopathy.  Dr. Fischer stated the veteran was now 
under his care for a complex regional pain disorder of the 
left lower extremity.  He characterized the disorder in the 
left leg as type 2 in November 2004.  He said the complex 
regional pain disorder was secondary to the veteran's hallux 
valgus disturbance as well as a related lumbar radiculopathy 
that was mediated by his gait disorder initiated by the left 
foot process.  

The veteran was afforded a VA neurological examination in 
December 2005.  The purpose of the examination was to obtain 
an opinion as to whether the veteran's current left foot 
nerve damage was related to his service-connected left hallux 
valgus.  The examiner noted the past surgeries of the left 
foot.  He also reviewed the records from Dr. Fischer.  The 
examiner did confirm that there was decreased sensation on 
the lateral aspect of the left foot below the knee in the 
distribution of the superficial peroneal nerve.  The 
impression was complex regional pain syndrome involving the 
left lower extremity which began sometime in 2004.

The examiner opined that it was less likely as not that the 
veteran's left lower extremity symptomatology was a result of 
the initial hallux valgus surgery in service.  He did not 
provide a rationale for his opinion.  The examiner also did 
not address the possible relationship between the post-
service surgeries on the service-connected left hallux 
valgus.

The veteran submitted additional medical reports from Dr. 
Fischer, dated in March 2006, and December 2007, 
respectively.  The March 2006 report said that the veteran 
had significant left lower extremity pain, numbness, and 
dysesthesia, particularly in the distribution of the left 
peroneal nerve with some left posterior tibial nerve 
components.  He said he had reviewed electromyography 
(EMG)/nerve conduction velocity (NCV) studies from VA that 
were done in 2000.  He said the tests revealed significant 
left peroneal and posterior tibial neuropathy.  

Dr. Fischer stated that the veteran had left lower extremity 
complex regional pain disorder, type 2.  He further stated 
that the veteran had multiple surgical procedures on his left 
leg from his service-connected disability.  This resulted in 
left peroneal and left posterior tibial neuropathies that had 
been documented on EMG/NCV testing.  These neuropathies 
caused the complex regional pain disorder.  Dr. Fischer 
concluded that the veteran's current neurological state of 
traumatic neuropathy and complex regional pain disorder were 
secondary to his service-related injury.

The entry from December 2007 provided the same conclusion as 
to the etiology of the veteran's complex regional pain 
disorder.

The evidence of record does not support a conclusion that the 
veteran's complex regional pain disorder of the left lower 
extremity is directly related to service.  There is no 
evidence to demonstrate the impairment in service, nor is 
there evidence of any manifestation of the impairment in the 
year after service, especially to a compensable level.  
Finally, there is no evidence of record to provide a nexus of 
the disorder to the veteran's military service.

The evidence does support a conclusion that the veteran's 
complex regional pain disorder of the left lower extremity is 
directly related to his service-connected left hallux valgus.  
To be more specific, it is related to the treatment provided 
for the left hallux valgus.  Dr. Fischer has given a good 
explanation of how the multiple surgeries on the left hallux 
valgus, and left foot, have resulted in the current disorder.  

The Board notes that the VA examiner from December 2005 
stated that the veteran's complex regional pain disorder of 
the left lower extremity was not as likely as not the result 
of the initial surgery in service.  The examiner did not 
address the relationship between the multiple post-service 
surgeries that were performed to treat the service-connected 
left hallux valgus.  Dr. Fischer did address that subject and 
provided a sound rationale for why the current disability of 
complex regional pain disorder of the left lower extremity 
was caused by the treatment provided for the veteran's 
service-connected left hallux valgus.  

Accordingly, service connection for complex regional pain 
disorder of the left lower extremity, as secondary to 
service-connected left hallux valgus, is granted.

II.  Earlier Effective Date

A.  Background

The veteran served on active duty from July 1960 to January 
1966.  His duties included combat service in the Republic of 
Vietnam for seven months.  The veteran served with a light 
weapons infantryman military occupational specialty (MOS).  
He earned a Combat Infantryman Badge (CIB) for his combat 
service.

The award of the CIB was reflected on the veteran's DD 214 
that was associated with the veteran's claims folder in 
September 1966.  This was confirmed by way of a letter from 
the RO to the veteran transmitting a copy of the DD 214 to 
him at that time.  

The veteran's service medical records reflect that he did not 
complain of, and was not found to have, any type of 
psychiatric/psychological complaints at the time of a 
reenlistment physical examination in July 1962 and a June 
1964 airborne physical examination.  

The veteran was seen at an aid station for complaints of 
headaches on November 3, 1965.  The entry noted that he began 
to yell and scream and was uncontrollable for a period.  The 
veteran was admitted for psychiatric treatment that day.  An 
abbreviated clinical record of November 4 noted that the 
veteran was brought to a clearing station with an acute 
anxiety state and expressing displaced hostility.  This was 
said to be the second episode of this syndrome.  The first 
allegedly occurred a year earlier on the marriage of his 
girlfriend.  The current episode was associated with court-
martial proceedings in his unit.  The veteran was said to 
have suppressed a great deal of hostility toward the officer 
that had accused him.  A past history of psychiatric 
treatment as a child was referenced.  No prior military 
treatment was noted.  The impression was acute situational 
reaction expressed by displaced hostility.  The treating 
physician recommended a change of duty assignments for the 
veteran.  

A detailed entry was made on November 8th.  The veteran gave 
a history of being under exceptional stress in his company 
over the last several weeks.  His job as an ammunition 
sergeant had been taken away from him.  The entry said this 
involved an error in judgment on the part of the veteran that 
did not result in any ill effects.  The veteran was said to 
be up for court-martial for various reasons that had resulted 
in further deterioration of his already poor relationship 
with his lieutenant.  The veteran said that he felt 
persecuted and discriminated against by the officer.  The 
veteran related that he would experience a knot in his 
stomach every time he saw the officer and would feel like 
running away.  The examiner said this depicted a typical 
fight or flight reaction.  The displaced hostility toward the 
officer would be expressed as a temper tantrum.  

The entry said the veteran was returned to his unit after 
being at the clearing station for three days.  Upon returning 
to his unit the veteran had another temper tantrum and was 
returned to the medical facility.  The veteran's history was 
explored.  It was noted that he had had two prior incidents 
of rage in the past.  Once when he was 12 and one a year 
earlier when he returned home to find that his fiancé had 
married someone else.  The veteran was being transferred to 
another facility for further evaluation.  The impression was 
of acute anxiety reaction with displaced hostility.

The veteran was inpatient at the 3rd Field Hospital from 
November 10-19, 1965.  A narrative summary recounted the 
prior history as noted supra.  The veteran was noted to have 
a very good military record until the past years.  He had 
recently accumulated several Uniform Code of Military Justice 
(UCMJ) Article 15 punishments and was said to be facing a 
court-martial.  The examiner said that there were some 
unsettling facts in the veteran's background but no 
indication of emotional disease.  The examiner said that, 
apparently, most of the more recent trouble was based, at 
least in part, on personality clashes within his unit.  The 
examiner recommended that the veteran should be transferred 
to another unit.  The veteran was said to be quite capable of 
effective military service.  The examiner also stated that 
whatever steps could be taken to alleviate the present 
tension would be a "useful and most appropriate adjunct 
toward that goal."  The diagnosis was gross stress reaction.  

The veteran was given a separation examination in January 
1966.  He checked "yes" on his Report of Medical History 
form for ever having nervous trouble of any sort.  However, 
the examining physician did not provide any comments as to 
any mental condition.

The veteran submitted his original claim for VA disability 
compensation benefits in October 1968.  He sought service 
connection for his feet and a neuropsychiatric disorder.  He 
was afforded a VA examination in November 1968.  The veteran 
gave a history of difficulties in service with his 
lieutenant.  He described how he was given a court-martial 
because of a fight.  The examiner noted the veteran's prior 
history of being upset in service.  However, he concluded 
that the veteran had no psychiatric diagnosis at the time of 
the examination.

The veteran's claim for a nervous condition was denied in 
December 1968.  The basis for the denial was that the 
condition was not found on examination.  He was granted 
service connection for bilateral hallux valgus.  The veteran 
was provided notice of the rating action that same month.  He 
did not appeal.

Associated with the claims folder is a VA Form 10-7131, 
Exchange of Beneficiary Information and Request for 
Administrative and Adjudicative Action, dated in September 
1970.  The form was a request to the RO from the VA hospital 
(VAH) in Miami, Florida, for information on the veteran's 
status.  The veteran was listed as hospitalized for anxiety - 
homicidal.  

The veteran submitted a new claim for service connection for 
a nervous condition in September 1970.  The veteran said that 
he had been hospitalized for treatment in service for a 
nervous disorder.  He noted that he had been hospitalized at 
the VAH in Miami.  He asked that the records be obtained and 
he be informed of the rating.

A discharge summary was received that reported on a period of 
hospitalization from September 1, 1970 to December 3, 1970.  
The veteran had surgery on his foot.  He was also admitted to 
psychiatry for evaluation of anxiety neurosis with depressive 
features.  The summary did not provide any further 
information on the veteran's psychiatric evaluation.

An Interim summary, for the period from September 1, 1970, to 
November 3, 1970, had been dictated and was obtained.  The 
summary said the veteran gave a long history of a lack of 
control that he felt stemmed from an episode in Vietnam when 
he threatened his commanding officer.  The veteran said he 
had a court-martial because of his problems with the officer.  
The diagnosis was as on the final summary - anxiety neurosis 
with depressive features.

Another hospital summary, for the period from January 28, 
1971, to February 19, 1971, was associated with the claims 
folder.  The veteran was treated for a bunion on his left 
great toe and schizophrenia.  The summary noted his prior 
admission in 1970.  The veteran was seen by the psychiatric 
service while hospitalized for his foot surgery and given the 
diagnosis of schizophrenia.

The RO denied the veteran's claim in April 1971.  The RO 
determined that the current diagnosis was not related to the 
veteran's military service.  The veteran submitted his NOD 
with the rating action in April 1971.  He believed his 
current nervous condition was incurred during service.

The veteran perfected his appeal in January 1972.  He stated 
that he did not have a psychiatric disorder prior to service.  
He said he had been under constant medication for his nerves 
since service.  He listed the several medications.  He said 
he initially sought treatment from VA in March 1966 but was 
turned away.  This is discussed infra by a VA psychiatry 
consult dated in September 1968.

The veteran also submitted a statement from a superior, A.T., 
at his place of employment.  The superior said the veteran 
did well but had to take some time off for treatment of his 
feet.  He said after the veteran returned from that he became 
more and more irritable.  He also become highly emotional and 
unstable at times when there were abrupt changes in 
regulations.  The superior said the veteran's personality 
became a problem and he was discharged.  The superior also 
said that he was an "ex-serviceman" and he felt that the 
veteran exhibited what "we" called shell shock, or battle 
fatigue.  

The Board denied the veteran's claim for service connection 
for a nervous disorder in June 1972.  The Board reviewed the 
SMR entries, VA examination report, and hospital summaries.  
Statements from A. T. and another individual were also noted.  
The Board held that the first evidence of a nervous disorder 
after service was the summary from 1970 and that there was no 
relation to his military service.

The veteran submitted a form from his representative wherein 
he reported he was admitted to VAH Miami on January 18, 1973.  
He asked that a copy of the hospital report be obtained for 
"reopening and rerating" his service-connected condition.  
No condition was specified on the form.

Two summaries for a period of hospitalization from January 
18, 1973, to March 1, 1973, are of record.  The first, an 
interim summary, contained more details on the veteran's 
psychiatric treatment.  The veteran was recently divorced (2 
weeks).  The veteran gave a history of going "berserk" in 
Vietnam and being placed in a straight jacket.  He said he 
had been hearing voices.  He said he had heard the voices 
since Vietnam.  He also reported visual hallucinations.  The 
psychiatric diagnoses were depressive neurosis and 
schizophrenia, chronic undifferentiated type.

The second summary noted that the veteran said he came to the 
hospital because he could not control his nervousness 
anymore.  The veteran felt it was precipitated by his divorce 
but he felt his feet also still bothered him.  The final 
diagnosis was schizophrenia, chronic undifferentiated type, 
with depressive features.

The veteran's claim was denied in March 1973 by way of a 
confirmed rating decision.  The RO provided notice of the 
action in April 1973.  

The veteran submitted a VA Form 21-4138, Statement in Support 
of Claim, that was received at the RO on April 13, 1973.  The 
veteran stated he was treated for his nerves in service.  He 
also said that his service-connected foot disabilities 
aggravated his nervous condition.  Finally, the veteran said 
that his nervous condition had continued since his discharge 
in January 1966.  He repeated his prior assertion of going to 
a VA facility for treatment after service but he was not 
accepted.  He said he did not know if the facility kept a 
copy of his application for admission.

The veteran submitted a VA Form 21-526, Veteran's Application 
for Compensation or Pension, in June 1974.  He claimed only 
his feet on the form.

The veteran submitted a number of claims for increased 
evaluations for his service-connected bilateral hallux valgus 
in the next several years.  He referred to several periods of 
hospitalization for surgery.  Several VA hospital summaries 
noted treatment for psychiatric diagnoses.  One was from 
November 1982 where the veteran was treated for alcohol 
dependency.  A second was from August 1989 where the veteran 
was treated for schizoaffective disorder.  At that time the 
veteran reported he had had psychiatric hospitalizations in 
1970 and 1974 but had not been hospitalized since 1974.  

There was another summary from April 1990 where the veteran 
was treated for schizophrenia, chronic, paranoid type.  The 
summary noted that the veteran was brought in by police due 
to poor compliance with medication and agitation.  The 
veteran was inpatient from April 3, 1990, to April 12, 1990.

The RO treated the receipt of the latter summary as a claim 
for service connection for a nervous disorder.  The claim was 
considered on the basis of new and material evidence in July 
1990.  The claim was denied that same month by way of a 
confirmed rating decision.  Notice of the rating action was 
provided in August 1990.  The veteran did not appeal.

The veteran submitted a VA Form 21-4138 that was received at 
the RO on September 30, 1991.  The veteran said he wanted to 
amend his "SC" claim to include the "following 
conditions."  He said he was being treated for bronchitis at 
the VA medical center (VAMC) in Miami.  He said he had been 
treated for the disorder in service.  This was the only 
condition listed by the veteran.  

The RO wrote to the veteran about developing evidence in 
support of his claim in October 1991.  The veteran responded 
that same month that his treatment had been at VAMC Miami.  
His claim for service connection for bronchitis was denied in 
December 1991.  

The veteran submitted an informal claim for service 
connection for PTSD that was received at the RO on November 
15, 1991.  The veteran said he had started treatment for the 
disorder at VAMC Miami on November 5th to the present.  He 
included a copy of a discharge summary from VAMC Miami that 
related to a period of hospitalization from September 6, 
1991, to October 31, 1991.

The discharge summary provided several Axis I diagnoses that 
included alcohol dependence, chronic and continuous, 
polysubstance abuse (cocaine and marijuana), PTSD, and past 
history of paranoid schizophrenia.  The summary noted that 
the veteran complained of flashbacks from Vietnam and that 
the flashbacks interfered with his work.  He said he had been 
betting worse and that he had lost several jobs due to 
drinking and his flashbacks.  He also complained of hearing 
voices.  

The RO wrote to the veteran and asked that he provide 
specific information regarding any claimed stressors in 
December 1991.  A portion of the veteran's Department of the 
Army (DA) Form 20 was received from the National Personnel 
Records Center (NPRC) in December 1991.  The veteran was 
shown to have served, from June 1965, as an "ammo chief" 
with the Headquarters and Headquarters Company (HHC) of the 
2nd battalion of the 16th infantry while in Vietnam.  The two 
pages contained no information about the veteran's awards or 
length of service in Vietnam.  The veteran's DD 214, already 
of record from 1966, included the award of the CIB.

The veteran provided a response to the RO's letter that same 
month.  He said he served as an ammo chief, truck driver, and 
.50 caliber gunner.  He listed dates of treatment for a 
nervous condition as 1970, 1973, 1980's in San Francisco, 
California, 1980 to present, and 1990 VA Vet Center in Miami.  
The veteran said all of the treatment was at VA facilities.  

The veteran was afforded a VA examination in January 1992.  
The veteran gave a history of stressors involving shooting at 
the enemy and being shot at, as well as seeing a friend 
killed.  The examiner said that the veteran had the criteria 
for schizophrenia, chronic, paranoid type.  He also said that 
the veteran had PTSD, chronic and delayed, and a history of 
alcohol abuse and polysubstance abuse.  

The veteran's claim for service connection for PTSD was 
originally denied in March 1992.  His NOD with the denial was 
received in January 1993.  

The veteran submitted a copy of a SMR record showing his 
treatment in service for gross stress reaction.  He asked 
that the RO consider the record as evidence that he was 
suffering from PTSD as early as 1965.

The RO wrote to the veteran in May 1993.  He was informed 
that the SMR evidence was duplicative of evidence that was 
previously considered by the rating decision of December 
1968.  It was further noted that he had not appealed that 
decision and it become final.  He was advised that he could 
submit new and material evidence to reopen his claim.  

The veteran perfected his appeal of the denial of service 
connection for PTSD in May 1993.  He argued that the 
diagnosis of PTSD was not known in 1968 and that it was 
incorporated into the Third Edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM-III) in 1980.  He said VA had failed 
to reconcile his inservice diagnosis with the current 
diagnosis of PTSD.  He acknowledged the 1968 rating decision 
but felt his claim at that time was a valid claim for service 
connection for PTSD. 

The Board issued a decision that granted service connection 
for the veteran's PTSD in December 1995.  The RO implemented 
the Board's decision in February 1996.  The RO acknowledged 
that the veteran's claim for service connection was received 
on November 16, 1991 [sic].  The RO looked to the VA 
discharge summary that showed inpatient status from September 
6, 1991, and a diagnosis of PTSD, as an informal claim under 
38 C.F.R. § 3.157(b).  The effective date for the grant of 
service connection was established as September 6, 1991.

The veteran submitted a NOD with the effective date for 
service connection in April 1996.  He contended that the 
effective date should be the date of the original claim for 
"PTSD" of October 1, 1968.

The veteran was afforded a VA examination in April 1996.  The 
initial examination report did not include a diagnosis of 
PTSD.  However, the examiner prepared an addendum in May 1996 
that included the diagnosis.  The addendum included a 
detailed listing of Vietnam stressors as related by the 
veteran.  

The veteran submitted statements from several mental 
healthcare providers in support of his claim for an earlier 
effective date in March 1997.  One was from the VA examiner, 
A.P., M.D., that provided the examination report of April 
1996 and addendum of May 1996.  The physician said it was 
evident at the time of his examination that the veteran had 
been suffering from PTSD since 1965 when he was stationed in 
Vietnam.  He noted the two psychiatric diagnoses provided in 
the SMRs.  The second statement was from a psychologist, 
M.C., at the Vet Center in St. Petersburg, Florida.  She said 
she knew the veteran from treatment provided in Miami in 
1990.  She said the veteran presented at that time with 
symptoms of PTSD.  She added that a review of his medical 
records indicates he was admitted to a hospital in Saigon in 
November 1965 with the diagnosis of gross stress reaction.  
The psychologist said it was "quite likely" that the 
veteran's current PTSD dated back to that time.  

The veteran testified at a hearing at the RO in March 1998.  
The veteran alleged that he submitted a claim for service 
connection related to his combat service in 1969.  He asked 
that service connection for his PTSD be established as of the 
earlier claim.  He said he had received treatment for the 
same problem over the years.  

The veteran submitted additional medical evidence and a new 
argument for an earlier effective date in April 1998.  The 
veteran asked that the RO apply the rules pertaining to a 
change in a regulation, 38 C.F.R. § 3.114, to allow for an 
earlier effective date of one year prior to September 6, 
1991.  The veteran submitted copies of VA medical records 
from VAMC Miami for the period from April 1990 to July 1991.  
A progress note, dated January 2, 1991, noted that the 
veteran had been referred with diagnosis of alcohol abuse and 
PTSD and that he had an appointment for "1-3-90" [sic].  An 
entry dated January 3, 1991, provided a diagnosis of rule out 
PTSD.  

The RO issued a rating decision that denied an earlier 
effective date in May 1998.  The rating decision noted that 
PTSD was added to the VA Schedule for Rating Disabilities in 
April 1980.  The rating decision also noted that PTSD was 
first diagnosed by a social worker in January 1991.  The RO 
also determined that the veteran did not meet the criteria 
for the application of a liberalizing regulation under 
38 C.F.R. § 3.114.

The Board remanded the veteran's claim for an earlier 
effective date in July 2000.  The remand noted the addition 
of PTSD as a disability in April 1980.  The remand also noted 
the requirements for satisfying the criteria for an earlier 
effective date under 38 C.F.R. § 3.114.  The remand directed 
that the veteran was to be asked to identify the dates and 
locations for treatment for psychiatric illness from January 
1966 to April 1990.

The RO wrote to the veteran and asked that he provide the 
information regarding his treatment in July 2000.  The 
veteran provided a response and VA medical records in 
September 2000.  The veteran said he was attaching "service 
medical records" from 1968 to 1972 to establish that he was 
suffering from PTSD while on active duty.  The Board notes 
that the veteran incorrectly refers to the records as SMRs 
from 1968 to 1972.  The records are post-service VA treatment 
records.  

The veteran included a statement from a VA physician, D. D., 
M.D., associated with the PTSD program at VAMC Miami dated in 
September 2000.  The physician said the veteran had been a 
patient from July 1997 to October 1997.  He had continued to 
attend outpatient counseling and psychiatric follow-up for 
substance abuse.  The physician said it was felt that the 
veteran's PTSD symptoms were related to his exposure to 
combat experiences in Vietnam.  He noted that the veteran 
suffered from gross stress reaction and acute anxiety 
reaction in 1965.  He said the veteran continued to endorse 
symptoms of PTSD.

The VA medical records were not extensive and covered a 
period from September 1968 to July 1992.  A psychiatric 
consult, dated September 27, 1968, noted that the veteran had 
a history of anxiety reaction and was currently agitated but 
was not destructive or psychotic.  It was noted that the 
veteran was not service-connected for a psychiatric disorder.  
A provisional diagnosis of character disorder, anxiety 
reaction was given on the request for consultation.  The 
psychiatrist noted the veteran's military history.  He said 
the veteran had feelings of depression for unknown reasons.  
The diagnosis was anxiety reaction with depression.  The 
psychiatrist said that psychiatric hospitalization was not 
indicated.  He recommended the veteran be referred to Jackson 
Memorial Hospital for outpatient therapy.  There were records 
associated with the veteran's VA hospitalization from 
September to October 1970.  

The Board notes that the above psychiatric consult is the one 
referenced by the veteran where he said he sought treatment 
from VA but was referred to a civilian facility.  The event 
occurred in 1968 and not 1966 as contended by the veteran.

The RO issued a rating decision that granted, in part, the 
veteran's claim for an earlier effective date for service 
connection in January 2001.  The RO cited to a diagnosis of 
PTSD by a VAMC Miami physician on January 2, 1991.  This date 
was established as the date of an informal claim under 
38 C.F.R. § 3.157(b)(1).

The veteran submitted a statement reiterating his belief that 
service connection should be established as the day after his 
release from active duty in April 2001.  He submitted a 
statement from another psychiatrist, M.R.G., M.D., in January 
2002.  The psychiatrist said the veteran was seen in his 
office in August 2001.  The psychiatrist said that the 
veteran was given a diagnosis of PTSD.  He also said this was 
consistent with the diagnosis of acute anxiety reaction noted 
on the Army clinical record dated November 10, 1965.  

The Board originally denied the veteran's claim in February 
2003.  The Court vacated the Board's decision on the basis of 
a motion by the Secretary to remand the case for notice in 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA).  The Court issued the order in July 2003 and the case 
was returned to the Board.

The Board wrote to the veteran and advised him of the Court's 
action in September 2003.  He was further advised that he had 
90 days to submit additional evidence or argument in support 
of his claim.  The Board received notice that the veteran was 
represented by an attorney, other than the veteran's current 
attorney representative, in December 2003.  The attorney 
requested a copy of the claims folder and requested an 
extension of time to submit additional evidence.  

The attorney was provided a copy of the claims folder in June 
2004.  The Board granted a 60-day extension to the veteran in 
June 2004.  

The veteran's attorney submitted duplicate copies of the 
several statements from the mental health professionals that 
had related the veteran's current PTSD to the diagnoses 
received in service.  In addition, the attorney argued for 
application of 38 C.F.R. § 3.114 and cited to VAOPGCPREC 26-
97 in support of the argument.  

Further, the attorney noted that the veteran had been 
hospitalized at the VAH in San Francisco on October 21, 1982.  
It was noted that the diagnoses were alcohol dependence and 
paranoid schizophrenia.  It was claimed that both of these 
diagnoses were symptoms of the veteran's PTSD.  It was argued 
that the summary served as an informal claim under 38 C.F.R. 
§ 3.157 and that the veteran should be granted benefits as of 
October 21, 1981.

The Board remanded the veteran's claim for additional 
development in August 2004.  The development was to include 
the notice required by the VCAA.

The RO wrote to the veteran in December 2004.  The veteran's 
attorney submitted argument and evidence in response to the 
letter in February 2005.  The evidence consisted of duplicate 
copies of the statements from the several mental healthcare 
providers.  The argument was essentially the same that was 
submitted to the Board in August 2004.

The veteran's case was certified on appeal to the Board in 
May 2005.  The veteran's claim was incorrectly sent to the 
veteran's previous representative, a veterans service 
organization (VSO), for preparation of written argument.  The 
VSO provided written argument in June 2005.  The argument was 
that 38 C.F.R. § 3.303(a) was the governing regulation for 
service connection in this case.  More specifically, the VSO 
argued that, in light of the several post-service statements 
that the diagnoses reflected in the SMRs were the same as a 
diagnosis of PTSD during service, the veteran should be 
granted service connection for his PTSD.  The VSO cited to a 
Fast Letter (FL) issued by the Director of the Compensation 
and Pension (C&P) Service in August 1999, referred to as FL 
99-85.  

The Board again denied the veteran's claim in July 2005.  The 
veteran appealed that decision to the Court.  He also changed 
his representation to the current attorney listed on the 
title page of this decision.  The veteran's attorney 
originally submitted a written brief in support of the claim.  
The brief noted the history of the veteran's case to include 
the prior denial of service connection for a nervous disorder 
in December 1968 and the Board decision of June 1972.  It was 
also noted that the veteran submitted a claim that was 
received at the RO on April 13, 1973.  

The attorney said that the veteran submitted a new claim for 
service connection for a nervous disorder and PTSD in 
November 1991.  The attorney argued that the Board had 
incorrectly applied 38 C.F.R. § 3.114 as requiring a 
diagnosis of PTSD between 1980 and 1991 when all that was 
required was a showing of symptoms of PTSD during that time.  
The attorney also said that the Board failed to address the 
veteran's claim of March 1973 [sic].  The attorney also 
argued that the Board failed to consider and apply 38 C.F.R. 
§ 3.156(c).  He said VA had new and material evidence in the 
form of a supplemental report from the service department.  
It was contended VA had a duty to consider an effective date 
from the date of the original claim.  

The attorney presented several pages of argument detailing 
the failure of VA to apply 38 C.F.R. § 3.156(c).  The 
attorney alleges that new information was received to show 
the veteran had the CIB and this was not considered at the 
time of the Board decision in 1972.  He also says the DA Form 
20 that was received showed the veteran's service in Vietnam 
and confirmed his assignments.

As noted in the Introduction, the veteran's attorney and VA's 
General Counsel filed a Joint Motion requesting that the 
Court vacate the Board's decision.  The Court granted the 
Joint Motion for remand in March 2007 and returned the case 
to the Board.  

The Joint Motion discussed the application of 38 C.F.R. 
§ 3.114 and VAOPGCPREC 26-97 in some detail.  The Board was 
directed to provide adequate reasons and bases in its 
discussion of the regulation and opinion and to include a 
discussion of the several statements offered by the mental 
healthcare professionals.  

The veteran, through his attorney, was advised of the Court's 
action and return of the case to the Board in April 2007.  
The attorney responded by submitting a copy of the Joint 
Motion and a duplicate copy of a September 2000 statement 
from a VA physician.

The veteran's attorney submitted another statement in 
November 2007.  At that time he asked that the Board proceed 
to decide the issue remanded by the Court.

B.  Analysis

In general, the effective date of an award of disability 
compensation, in conjunction with a grant of entitlement to 
service connection on a direct basis, shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year of 
separation from service; otherwise, the effective date shall 
be the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(b)(2)(i) (2007).

The effective date for a reopened claim, after a final 
disallowance, is the date of receipt of the new claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§§  3.400(q)(2), (r). (2007).  See Nelson v. Principi, 18 
Vet. App. 407, 409 (2004); Leonard v. Principi, 17 Vet. App. 
447, 451 (2004); Sears v. Principi, 16 Vet. App. 245, 247 
(2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); see also 
Lapier v. Brown, 5 Vet. App. 215 (1993).

Another potentially applicable regulation is 38 C.F.R. § 
3.157 (b)(1) (2007), which provides that the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  The provisions of this paragraph 
apply only when such reports relate to examination or 
treatment of a disability for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2007); 
see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. 
Cir. 2006) (holding that the plain language of the 
regulations require a claimant to have an intent to file a 
claim for VA benefits).  A claim, whether "formal" or 
"informal," must be "in writing" in order to be considered a 
"claim" or "application" for benefits.  See Rodriguez v. 
West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Any claim for VA 
benefits must be submitted in the form prescribed by the 
Secretary.  38 U.S.C.A. § 5101(a) (West 2002).  Section § 
5101(a) is a clause of general applicability and mandates 
that a claim must be filed in order for any type of benefit 
to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  Moreover, the Court has explicitly stated 
that the "mere presence" of a diagnosis of a specific 
disorder in a VA medical report "does not establish an intent 
on the part of the veteran" to seek service connection for 
that disorder.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998).

An informal claim is any communication indicating an intent 
to apply for one or more benefits, and must identify the 
benefit sought.  38 C.F.R. § 3.155(a) (2007).  Such a 
communication may be from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.

At the time the veteran submitted his claim for service 
connection for PTSD in November 1991, the current regulatory 
provision relating to establishing service connection for 
PTSD, 38 C.F.R. § 3.304(f), did not exist.  The pertinent 
regulations in effect at the time of the claim consisted of 
those found at 38 C.F.R. §§3.303, 3.304 (1991).  Section 
3.303 pertained to principles relating to service connection.  
Section 3.304 related to direct service connection for both 
wartime and peacetime.  

In addition, guidance on claims for service connection for 
PTSD was found in the Veterans Benefits Administration (VBA) 
Adjudication Procedure Manual M21-1 (M21-1), Part I, Chapter 
50, paragraph 50.45.  These provision were later moved to 
M21-1, Part VI, Chapter 7, paragraph 7.46 in March 1992.  

Paragraph 50.45 noted that granting service connection was 
the sole responsibility of the rating board at the local 
level.  It was further noted that it was important the 
examining psychiatrist provide a clear diagnosis that showed 
a detailed history of the stressful events which were thought 
to have caused the condition and a full description of past 
and present symptoms.  Service connection for PTSD was not to 
be established on the basis of a diagnosis of PTSD 
unsupported by the above history and description, or where 
the examination and supporting material failed to indicate a 
link between current symptoms and an inservice stressful 
event(s).  

Paragraph 50.45d addressed the issue of reasonably supportive 
evidence of stressors in service.  This included two 
sentences, the second and fourth sentences of the section, 
that were later deemed to be substantive rules that were not 
promulgated in accordance with applicable law.  See  
VAOPGCPREC 7-92.  The first sentence noted that if the 
claimed stressor was related to combat, receipt of, inter 
alia, the CIB would be, in the absence of information to the 
contrary, considered to be supportive evidence of 
participation in a stressful episode.  The fourth sentence 
said that prisoner of war status was conclusive evidence of 
an inservice stressor.  

The guidance in 50.45 was moved to 7.46 in March 1992.  The 
same direction was provided regarding a clear diagnosis, a 
history of stressful events, and a relationship between past 
events and current symptoms.  

As a result of the General Counsel opinion, there was a 
proposed rulemaking in August 1992 to add PTSD as a separate 
subsection under 38 C.F.R. § 3.304(f).  A final rule, adding 
subsection (f) was published May 19, 1993.  See 58 Fed. Reg. 
29,109 (May 19, 1993).  This new subsection essentially 
incorporated the guidance contained in the prior M21-1 
provisions.  The regulation did include the two sentences 
challenged by the General Counsel opinion.  Specific to this 
case, that the award of a CIB would be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed combat stressor.

FL 99-85

The Board will address the arguments raised by the veteran 
and his different representatives throughout the pendency of 
his appeal.  As to the argument raised by the VSO regarding 
FL 99-85, the letter applies to circumstances where PTSD is 
diagnosed in service in a delayed response to a stressor that 
occurred prior to service and there is no inservice stressor 
to account for the diagnosis of PTSD.  The provisions of this 
letter would warrant service connection for those cases that 
satisfied the above requirements and those of 38 C.F.R. 
§ 3.303(a).  The letter was not, and is not, applicable to 
circumstance where service connection is considered under 
38 C.F.R. § 3.304(f) as stated in the letter itself.

This letter does not apply to the veteran's case.  He was not 
diagnosed with PTSD during service.  Notwithstanding the lack 
of such a diagnosis at that time, his diagnoses in service 
were not based on a stressful event that occurred prior to 
service.  Moreover, his grant of service connection for PTSD 
was based on an inservice stressor.  

Unadjudicated Claim/New and Material Evidence

The veteran has no pending unadjudicated claim for service 
connection for a nervous disorder or PTSD in the record.  He 
was denied service connection for a nervous disorder in 
December 1968.  He did not appeal and that decision became 
final.  See 38 U.S.C. 4005(c) (1964); § 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1968).  Accordingly, new and material 
evidence would be required to reopen the claim.  Further, an 
effective date for service connection of this issue could 
only be effective from the date of the reopened claim or date 
entitlement arose, whichever is later.  

The veteran attempted to reopen his claim in September 1970.  
The claim was denied in April 1971.  The denial was affirmed 
by the Board in June 1972.  

The veteran submitted a new claim for service connection for 
a nervous disorder in January 1973.  This was based on a 
period of hospitalization where he was diagnosed with 
depressive neurosis and chronic, undifferentiated 
schizophrenia.  The claim was denied in March 1973 and notice 
provided in April 1973.  The veteran did not appeal.

The veteran submitted a claim that was received at the RO on 
April 13, 1973.  He raised a new theory for service 
connection by noting his nervous condition was aggravated by 
his service-connected foot condition.  See Bingham v. 
Principi, 18 Vet. App. 470, 474 (2004), aff'd 421 F.3d 1346 
(Fed. Cir. 2005).  He did not state he was seeking service 
connection on a direct basis but repeated his assertion that 
his nervous condition had continued since his discharge in 
1966.

To the extent this would constitute an informal attempt to 
reopen his claim for service connection for a nervous 
disorder, whether on a direct or secondary basis, the claim 
was adjudicated at the time of the RO's decision in July 
1990.  See Ingram v. Nicholson, 21 Vet. App. 232, 241 (2007) 
(A pending claim can be addressed when a subsequent claim for 
the same disability is explicitly adjudicated).  The July 
1990 rating decision adjudicated the veteran's attempt to 
reopen his claim for service connection.  The claim was 
denied, and notice of the decision and appellate rights were 
provided in August 1990.  The veteran did not appeal and the 
decision became final.  

The Board also notes that the veteran's attorney contended 
that a VA discharge summary from October 1982 constituted an 
informal claim for service connection for PTSD under 
38 C.F.R. § 3.157.  However, despite the characterization of 
the summary, and the lack of a diagnosis of PTSD, it was not 
an informal claim for any nervous disorder.  The summary was 
provided as a claim for benefits relating to surgery for the 
veteran's service-connected hallux valgus under 38 C.F.R. 
§ 4.30.  The veteran did not raise any type of claim for a 
nervous disorder or PTSD within one year of the summary, as 
required.  A report of hospitalization, standing alone, is 
not an informal claim for service connection.  See Brannon, 
supra.  Accordingly, the summary does not constitute an 
unadjudicated informal claim for either a nervous disorder or 
PTSD under 38 C.F.R. § 3.157(b)(1), or any other regulation.

The Board further notes that any attempt to link the 
veteran's later claim for service connection for PTSD to his 
earlier attempts to establish service connection for a 
nervous disorder would not provide an earlier effective date.  
As noted, the veteran was denied service connection for a 
nervous disorder on several occasions.  After the initial 
denial became final in 1968, new and material evidence would 
be required to reopen the claim.

The regulation in effect at the time the veteran submitted 
his claim in 1991 provided the effective date of a reopened 
claim is either the date the entitlement arose or the date 
the claim was received, whichever is later.  See 38 C.F.R. 
§ 3.400(q)(1)(ii), (r) (1991).  The regulation underwent a 
minor change regarding a redesignation of the provision as 
38 C.F.R. § 3.400(q)(2) in October 2006; however, there was 
no change to the substantive rule.

If the argument is that the current claim is the same as 
those that were denied before, except that now there is a 
different diagnosis, the veteran's effective date could be no 
earlier than the current effective date.  

PTSD is a New Claim

The Board finds that the veteran's claim for service 
connection for PTSD in November 1991 constituted a new claim.  
See Ephraim v. Brown, 82 F.3d. 399, 401 (Fed. Cir. 1996).  As 
such new and material evidence would not be needed to reopen 
the claim.  Also, the effective date would generally be no 
earlier than the date of the claim.  

The RO cited to a VA discharge summary showing inpatient 
treatment for PTSD beginning on September 6, 1991, to 
establish the initial effective date for service connection 
in April 1996.  The RO relied on 38 C.F.R. § 3.157(b) to find 
that the veteran submitted a claim in November 1991 which was 
within one year of the summary and the diagnosis of PTSD.  

The RO later established an effective date of January 2, 
1991, in January 2001.  This was based on evidence of record 
showing a diagnosis of PTSD as of January 2, 1991.  The RO 
noted this was the first diagnosis of PTSD.  The RO again 
relied on 38 C.F.R. § 3.157(b)(1) to establish the effective 
date.  

The veteran has argued that he had PTSD in service and that 
his current diagnosis of PTSD shows he has had PTSD since 
that time.  Therefore, his effective date for service 
connection should be the day after he was released from 
service or back to his original claim that was received on 
October 1, 1968.

Neither contention raises a viable argument for an earlier 
effective date.  The veteran was not diagnosed with PTSD in 
service.  He has submitted statements from four separate 
mental health professionals that have expressed variously 
worded opinions that the diagnoses of acute anxiety reaction 
and gross stress reaction were the signs of PTSD or evidence 
of PTSD in service.  However, the veteran did not submit a 
claim for service connection for PTSD until November 1991.  
The RO has relied on medical records to establish a more 
favorable date of claim of January 2, 1991.

The veteran was treated for psychiatric symptoms from 1980 
until his current claim in 1991.  Although the diagnosis of 
PTSD was incorporated into the DSM III in 1980, he was not 
diagnosed with PTSD until 1991.  There is no evidence of 
record to show an earlier claim for service connection for 
PTSD.  Further, the fact that the veteran was later diagnosed 
with PTSD, while having several other psychiatric diagnoses 
in prior years, does not serve to render those earlier 
diagnoses as incorrect.  Nor does the later diagnosis serve 
to establish an earlier claim.

The later added medical opinions, while supportive of the 
veteran's current claim, cannot be used to overcome the 
finality of the prior denials of service connection for a 
nervous disorder.  Further, they were all received years 
after the claim in November 1991 and cannot be construed in 
any way as being a claim earlier than November 1991 for 
service connection PTSD.

There is no basis to find that the veteran submitted a claim 
for service connection for PTSD earlier than November 15, 
1991.  The current effective date of January 2, 1991, is 
established through application of 38 C.F.R. § 3.157(b), to 
provide an earlier effective date.

38 C.F.R. § 3.156(c)

The veteran, through his attorney, has argued that he is 
entitled to an earlier effective date through operation of 
38 C.F.R. § 3.156(c) (2006).  Pursuant to § 3.156(c), a final 
decision will be reconsidered when new and material evidence, 
in the form of service records, results in the reopening of a 
claim and a retroactive evaluation may be assigned.  See 
Spencer v. Brown, 4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 
368 (Fed. Cir. 1994); see also 38 C.F.R. § 3.400(q)(2) 
(2006).  One contention is that the receipt of the two pages 
of the veteran's DA Form 20 from the NPRC was a supplemental 
service record that constituted new and material evidence 
that lead to the grant of service connection in this case.  A 
second contention was that the grant of service connection 
was based on new evidence in the form of the CIB because the 
CIB had not been considered before.  These arguments were 
raised in a brief to the Court in November 2006.

The Board observes that subsequent to the July 2006 Board 
decision that was appealed to the Court, the provisions of 38 
C.F.R. § 3.156(c) were amended, effective October 6, 2006.  
See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 2006) (codified at 
38 C.F.R. § 3.156(c) (2007)).  

Although the RO has not adjudicated the veteran's claim under 
either the prior or amended regulation for 38 C.F.R. 
§ 3.156(c), the Board will conduct a review.  There is no 
prejudice to the veteran in the Board's action as his 
attorney has set forth detailed argument as to the content of 
the regulation and its application in the current case.  
Further, the regulation, in either the prior or amended form, 
is not applicable in this case.

Under the prior regulation, where the new and material 
evidence consisted of a supplemental report from the service 
department, received before or after the decision has become 
final, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction (AOJ).  This 
included official service department records which presumably 
had been misplaced and now been located and forwarded to VA.  
38 C.F.R. § 3.156(c) (2006).  The regulation stated that this 
comprehended official service department records which 
presumably were misplaced and had now been located and 
forwarded to VA.  Corrected department records are not 
involved in this case.

The Board notes that the preamble in the proposed change of 
regulation contained a full explanation of the bases for the 
change in regulation.  See 70 Fed. Reg. 35,388-35,390 (June 
20, 2005).  The preamble noted that the use of the words 
"new and material evidence" was confusing as it inferred 
that VA may reopen a claim when service department records 
were received that were not available before.  The effective 
date of such a claim would be the date of the reopened claim.  
It was noted that, in practice, when VA received service 
department records that were previously unavailable at the 
time of the prior decision, VA may reconsider the prior 
decision.  The effective date assigned would relate back to 
the date of the original claim, or date entitlement arose, 
whichever is later.  The effective date would not be limited 
to the date of the claim to reopen.  The term "new and 
material" was removed from 38 C.F.R. § 3.156(c).  

The change was intended to broaden the description of service 
department records to include unit records, such as those 
received from the U. S. Army and Joint Services Records 
Research Center (JSRCC) that pertain to military experiences 
claimed by a veteran.  It was noted that such evidence my be 
particularly valuable in connection to claims for benefits 
for PTSD.  See 70 Fed. Reg. 35,388.  

The amended regulations provide:

* * * * *

(c) Service department records. (1) Notwithstanding any 
other section in this part, at any time after VA issues a 
decision on a claim, if VA receives or associates with the 
claims file relevant official service department records 
that existed and had not been associated with the claims 
file when VA first decided the claim, VA will reconsider 
the claim, notwithstanding paragraph (a) of this section.  
Such records include, but are not limited to: 
    (i) Service records that are related to a claimed in-
service event, injury, or disease, regardless of whether 
such records mention the veteran by name, as long as the 
other requirements of paragraph (c) of this section are 
met;
    (ii) Additional service records forwarded by the 
Department of Defense or the service department to VA any 
time after VA's original request for service records; and
    (iii) Declassified records that could not have been 
obtained because the records were classified when VA 
decided the claim.
(2) Paragraph (c)(1) of this section does not apply to 
records that VA could not have obtained when it decided 
the claim because the records did not exist when VA 
decided the claim, or because the claimant failed to 
provide sufficient information for VA to identify and 
obtain the records from the respective service department, 
the Joint Services Records Research Center, or from any 
other official source.
(3) An award made based all or in part on the records 
identified by paragraph (c)(1) of this section is 
effective on the date entitlement arose or the date VA 
received the previously decided claim, whichever is later, 
or such other date as may be authorized by the provisions 
of this part applicable to the previously decided claim.
(4) A retroactive evaluation of disability resulting from 
disease or injury subsequently service connected on the 
basis of the new evidence from the service department must 
be supported adequately by medical evidence.  Where such 
records clearly support the assignment of a specific 
rating over a part or the entire period of time involved, 
a retroactive evaluation will be assigned accordingly, 
except as it may be affected by the filing date of the 
original claim.

38 C.F.R. § 3.156(c) (2007).

The DA Form 20 obtained from the NPRC was received in 
December 1991 prior to the initial rating decision regarding 
service connection for PTSD.  Thus, on its face the record 
would not comply with the regulation, either the prior or 
amended version.  It was not evidence submitted after a 
decision.  It was not provided after a decision was made, but 
was part of the development of the initial PTSD claim.

In fact, after the evidence was received from the NPRC the 
veteran was afforded a VA examination in January 1992.  The 
RO initially denied his claim in March 1992.  The RO had both 
the DD 214, with the notation of the veteran being awarded 
the CIB and which had been of record since 1966, and the DA 
Form 20, at the time of that decision.  There were no 
additional service department records added to the claims 
folder after December 1991, or after the initial rating 
decision of March 1992.  The rating decision accepted the 
veteran's CIB as indicative of his combat service.  The RO 
questioned the diagnosis of PTSD but not the veteran's combat 
service.  The Board granted service connection on the basis 
of the veteran having the CIB and a diagnosis relating his 
PTSD his military service.

The contention that the veteran's award of the CIB was new 
and material evidence, or additional evidence from the 
service department, because it was not previously considered, 
is without merit.  The veteran's previous claim for service 
connection involved a nervous disorder.  The claim was 
initially adjudicated based on the SMRs that showed treatment 
in service, and a VA examination that found no evidence of a 
current disability.  The DD 214 was of record and supported 
confirmation of the veteran's military service.  The award of 
the CIB was not relevant in 1968, or during the later 
adjudications of his nervous disorder claim.  The SMRs 
clearly established psychiatric treatment in service.  The 
post-service evidence either did not show a current 
disability or did not provide a nexus between a current 
disability and service until the veteran sought service 
connection for PTSD in 1991.  

In regard to the PTSD claim, the evidence of receipt of the 
CIB was not "new" in any possible use of the term.  The DD 
214 was of record in 1966 and the evidence of the award has 
been of record since that time.  The fact that the veteran's 
award of the CIB did not factor into prior rating decisions 
or the 1972 Board decision does not now make it "new" 
evidence as contemplated under 38 C.F.R. § 3.156(c), under 
either the prior or amended version.

Such an argument is akin to having an SMR entry regarding a 
particular disorder of record in 1968 and the veteran first 
files a claim for the disorder in 1991.  The use of that pre-
existing, and already of record, SMR entry in 1991 could not, 
in any way, be construed as new and material evidence from 
the service department, or an additional service department 
record.  It would have already been of record.  The only 
difference is that it was now relevant in a later claim.  The 
same is true for attempting to use the veteran's award of a 
CIB, of record at the time of the adjudication in 1968, as 
new and material evidence, or an additional service 
department record, in a claim first brought in 1991.

The DA Form 20 and DD 214 do not constitute the type of 
evidence contemplated under the regulation in this case, 
because the grant of benefits was not based, even in part, on 
their being added to the claims folder.  As stated, the DD 
214 was already of record with evidence of the CIB in 1966.  
The DA Form 20 only addressed the veteran's unit assignment 
in Vietnam.  The SMRs already noted his assignment as an ammo 
handler and his service in Vietnam was well established by 
his SMRs and DD 214.  

In addition to arguing for application of 38 C.F.R. 
§ 3.156(c), the veteran, through his attorney, has alleged 
that application of the Court's decision in McGrath v. Gober, 
14 Vet. App. 28 (2000) would allow for an earlier effective 
date.  This is based on the presumption that 38 C.F.R. 
§ 3.156(c) would serve to allow for reconsideration of a 
"prior decision" and there would be a pending claim from 
some earlier point in time than January 2, 1991.

The veteran was seeking an earlier effective date for service 
connection for PTSD in McGrath.  His claim had been pending 
since 1972 but service connection was not established until 
1992 when he was first diagnosed with PTSD.  Evidence dated 
prior to 1992 reflected treatment for alcohol abuse and 
nerves.  Medical evidence provided in 1994 opined that the 
veteran was misdiagnosed in his earlier treatment and that 
the evidence actually showed that he had PTSD before 1992.  
The Board denied the claim because the evidence from 1994 was 
dated later than the 1992 diagnosis and was not considered to 
have established "facts" prior to 1992.  The Court said 
that when an original claim for benefits is pending, the date 
on which the evidence is submitted is irrelevant even if it 
were submitted over twenty years after the time in question.  
McGrath, 14 Vet. App. at 35.

The facts in this case are different.  While this is an 
original claim for service connection for PTSD from 1991, the 
later added statements from the four mental health 
professionals cannot be used to establish an earlier claim 
even if it can be said that they demonstrate a diagnosis of 
PTSD earlier than 1991.  The situation in McGrath was when 
the veteran had PTSD.  His claim had been pending since 1972 
and the evidence received in 1994, during the pendency of the 
claim, said he had PTSD earlier than 1992.  The situation in 
the current case is when did the veteran submit a claim for 
service connection for PTSD.  His claim has only been pending 
since 1991.  

Neither 38 C.F.R. § 3.156(c) or the McGrath case is for 
application in the veteran's claim for an earlier effective 
date.

In so deciding, the Board has considered the recent opinion 
from the Court, Vigil v. Peake, No. 05-3246, 2008 WL 365898 
(Ct. Vet. App. February 12, 2008).  In that case, the veteran 
did not have any combat awards.  His claim for service 
connection for PTSD required corroboration of a stressful 
event from records maintained by the service department.  The 
veteran originally sought service connection in 1980 but his 
claim was denied because he did not have a diagnosis of PTSD.  
He did not appeal.

He attempted to reopen his claim in January 1989.  The 
veteran submitted evidence of a diagnosis of PTSD in 1991.  
The RO obtained a report from the JSRCC that corroborated one 
of the veteran's stressors.  He was granted service 
connection for PTSD in 2001 with an effective date in January 
1989.  The veteran sought an earlier effective date for 
service connection based on the application of 38 C.F.R. 
§ 3.156(c).  

The Court vacated the Board's decision that 38 C.F.R. 
§ 3.156(c) was not applicable in the case.  The facts of that 
case, and the reasoning employed by the Court, do not apply 
in this case.  There was a specific service department record 
obtained that was, at least in part, responsible for the 
grant of service connection in Vigil.  The Board held that 
the particular report involved was not covered by 38 C.F.R. 
§ 3.156(c) and the Court did not agree with the reasoning.  
The Court did not rule that 38 C.F.R. § 3.156(c) did apply in 
that case, only that the Board did not provide an adequate 
discussion of the application of the regulation.  

As noted in the discussion supra, the grant of service 
connection in this case was not based on any later added 
record from the service department.

Liberalizing change in regulations/38 C.F.R. § 3.114

The veteran has also sought to establish entitlement to an 
earlier effective date based on a liberalizing change in the 
law from April 11, 1980.  He raised this argument himself in 
April 1998.  The veteran referred to when the diagnosis of 
PTSD was added to the diagnostic criteria used to evaluate 
mental disorders for VA purposes.  Specifically, he argued 
that 38 U.S.C.A. § 5110(g) (West 2002) and 38 C.F.R. § 3.114 
(2007) require that he be afforded an earlier effective date 
of up to one year earlier as a result of the April 1980 
change in the law.

The effective date provision of 38 U.S.C.A. § 5110(g) is as 
follows:

Subject to the provisions of section 
5101 of this title, where 
compensation, dependency and 
indemnity compensation, or pension 
is awarded or increased pursuant to 
any Act or administrative issue, the 
effective date of such award or 
increase shall be fixed in 
accordance with the facts found but 
shall not be earlier than the 
effective date of the Act or 
administrative issue.  In no event 
shall such award or increase be 
retroactive for more than one year 
from the date of application 
therefore or the date of 
administrative determination of 
entitlement, whichever is earlier.

38 U.S.C.A. § 5110(g).

The provisions of 38 C.F.R. § 3.114 apply both to original 
and reopened claims.  Specifically, the effective dates of 
awards under 38 C.F.R. § 3.114(a) are assigned as follows:

(1) If a claim is reviewed on the 
initiative of VA within one year from 
the effective date of the law or VA 
issue, or at the request of a claimant 
received within one year from that 
date, benefits may be authorized from 
the effective date of the law or VA 
issue.

(2) If a claim is reviewed on the 
initiative of VA more than one year 
after the effective date of the law or 
VA issue, benefits may be authorized 
for a period of one year prior to the 
date of administrative determination 
of entitlement.

(3) If a claim is reviewed at the request 
of the claimant more than one year 
after the effective date of the law or 
VA issue, benefits may be authorized 
for a period of one year prior to the 
date of receipt of such request.

38 C.F.R. § 3.114(a) (2007).

An opinion from VA's General Counsel holds that, as to claims 
for service connection for PTSD, an effective date prior to 
the date of claim cannot be assigned under 38 C.F.R. § 
3.114(a) unless the claimant met all eligibility criteria for 
the liberalized benefit as of April 11, 1980, the effective 
date of the regulatory amendment adding the diagnostic code 
for PTSD, and such eligibility existed continuously from that 
date to the date of claim or administrative determination of 
entitlement.  See VAOPGCPREC 26-97.

The Board previously denied an earlier effective date under 
38 C.F.R. § 3.114 because the evidence did not demonstrate a 
diagnosis of PTSD prior to January 2, 1991.  

The evidence of record shows that the veteran was initially 
seen after service by VA on a psychiatric consult in 
September 1968.  He was given a diagnosis of anxiety reaction 
with depression.  The veteran continued to receive 
psychiatric treatment from his initial claim in 1968 until 
his claim in 1991.  He received varying diagnoses during that 
period but no diagnosis of PTSD prior to 1991.  

The veteran submitted a statement from his superior, A.T., in 
1972.  A.T. was not a medical professional, he identified 
himself as an "ex-serviceman."  He said that the veteran 
exhibited what was called shell shock or battle fatigue at 
that time.  

The veteran has submitted the statements from the four mental 
health professionals in support of his claim.  Dr. A.P. said 
the veteran had been suffering from PTSD since 1965 when he 
was stationed in Vietnam.  Dr. M.C. said it was quite likely 
that the veteran's PTSD dated back to service when he was 
diagnosed with gross stress reaction.  Dr. D.D. said he felt 
the veteran's current PTSD symptoms were related to combat 
experiences in Vietnam.  Dr. M.R.G. said that the veteran's 
current diagnosis of PTSD was consistent with the diagnosis 
of acute anxiety reaction noted in the SMRs on November 10, 
1965.

The issue is whether the veteran met all of the eligibility 
criteria on April 11, 1980, and has continued to meet them 
since that time.  He was a combat veteran with the award of 
the CIB.  He had received psychiatric treatment in service, 
through April 11, 1980, and to the present.  His PTSD has 
been related to his combat stressors experienced in service, 
stressors that are conceded as they are consistent with his 
award of the CIB.  Further, the four opinions cited all 
relate the veteran's current PTSD to his military service, 
with two of the opinions saying the veteran had had PTSD 
since 1965.

In light of the evidence of psychiatric treatment, the 
veteran's combat status, and the later opinions addressing 
the veteran's PTSD, the Board finds that the criteria has 
been met to establish an effective date of one year earlier 
than the date of claim - January 2, 1990 - as the effective 
date for service connection.  See 38 C.F.R. § 3.114(a)(3) 
(benefits may be authorized for a period of one year prior to 
the date of receipt of such request if received more than one 
year after the effective date of the law).  This represents 
the earliest effective date that can be granted under the law 
and the facts in this case.  To that extent, the veteran's 
claim is granted.

VCAA

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp 2007)), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2007), provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  In addition, VA must also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.

During the pendency of this appeal, the Court issued a 
decision in March 2006 in the case of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.

The claim for service connection complex regional pain 
syndrome of the left lower extremity is not discussed here as 
the Board's action represents a complete grant of the 
benefits sought on appeal for that issue.

In the present case, the veteran's PTSD claim was received in 
November 1991, approximately nine years prior to the 
enactment of the VCAA.  His PTSD claim was substantiated in 
December 1995 when he was granted entitlement to service 
connection for PTSD and the RO implemented that decision in 
February 1996.  An effective date was assigned then.  The 
veteran expressed disagreement with the effective date of the 
grant and was issued a statement of the case (SOC) in that 
regard in June 1996.  He appealed the decision in June 1996.  
Thus his appeal was perfected prior to the requirement to 
provide the notice as directed by the VCAA.

The Board remanded the case for VCAA notice in August 2004.  
The RO wrote to the veteran in December 2004.  The letter did 
not specifically address the evidence necessary to establish 
an earlier effective date.  The letter advised the veteran of 
the evidence of record.  He was advised to identify 
additional evidence that could be obtained to support his 
claim and what VA would do to assist him.  Finally, the 
veteran was requested to submit any evidence he had in his 
possession.

The veteran's attorney submitted additional argument and 
evidence in direct response to the December 2004 letter in 
February 2005.  The argument was for an earlier effective 
date under 38 C.F.R. § 3.114, to include use of the VA 
hospital summary from October 1982.

The RO issued a supplemental statement of the case (SSOC) 
that re-adjudicated the veteran's claim.  The claim remained 
denied and the veteran was informed of the basis for the 
denial.  The case was returned to the Board where the claim 
was denied in July 2005.

The veteran, through his attorney, appealed that denial.  He 
submitted a brief to set forth his detailed arguments for an 
earlier effective date.  He later agreed to the Joint Motion 
to remand.

The veteran was notified of the return of the case by the 
Court and afforded the opportunity to submit additional 
evidence or argument in April 2007.  The veteran submitted a 
duplicate of the statement from Dr. D.D. and the Joint Motion 
in July 2007.

The veteran has not disputed the contents of the VCAA notice 
in this case.  A notice error is presumed prejudicial to the 
claimant unless it is demonstrated that (1) any defect in 
notice was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice provided what was needed, or (3) 
that a benefit could not possibly have been awarded as a 
matter of law.  Sanders v. Nicholson, 487 F.3d. 881, 889-891 
(Fed. Cir. 2007). 

A claimant's representative by counsel "is a factor that 
must be considered when determining whether that appellant 
has been prejudiced by any notice error".  Overton v. 
Nicholson, 20 Vet. App. 427, 438 (2006).

The presumption of any prejudice is overcome in this case.  
The veteran has been represented by an attorney in his case 
since 2003, with one attorney representing him from 2003 to 
2005 and the second attorney from 2005 to the present.  Each 
attorney has submitted multiple documents in support of the 
veteran's claim for an earlier effective date.  They have 
provided specific details on the procedurals aspects of the 
veteran's claim and the applicable laws and regulations.  The 
veteran, as well as his attorneys, has made arguments on the 
specific application of 38 C.F.R. § 3.114.  At a minimum, the 
veteran, through his attorney, clearly has actual knowledge 
of what evidence would be necessary to establish entitlement 
to an earlier effective date.  

Moreover, the veteran had not been prohibited from meaningful 
participation in the adjudication of his claim such that it 
affects the essential fairness of the adjudication.  He has 
submitted numerous statements in support of his claim.  See 
Sanders, 487 F.3d. at 889.  His attorneys have submitted 
statements, evidence, and argument in support of the 
veteran's claim.  They have had two prior Board decisions 
vacated and remanded based on their arguments.  

Finally, as noted, the veteran's claim for service connection 
was substantiated in February 1996.  As a result, the section 
5103(a) notice had served its purpose and its application was 
no longer required.  See Dingess, 19 Vet. App. at 490.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains the veteran's 
SMRs, his DA Form 20, private and VA medical records, VA 
examination reports, VA hospital summaries, statements from 
four mental health professionals as well as statements from 
the veteran, and his attorneys.  The case has been remanded 
to allow for additional development of the record.  

The Board finds that VA has satisfied its duty to notify and 
assist.  All obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder, and he has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board is also unaware of any such evidence.











ORDER

Entitlement to service connection for complex regional pain 
syndrome, left lower extremity, to include as secondary to 
service-connected hallux valgus of the left foot, is granted.

An effective date of January 2, 1990, for the grant of 
service connection for PTSD is granted subject to the laws 
and regulations governing the payment of monetary benefits.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


